Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION


Election/Restriction
  Applicant's election without traverse of sonicator as the energy source species; silver as the nanoparticle species and tannic acid as the acid species claims 1-5 and 15-20 in the reply filed on July 28, 2021 is acknowledged. 
The Examiner acknowledges receipt of Applicant’s response to the restriction requirement filed on March 8, 2021. Applicant elected with traverse Group I, claims 1-5 and 15-20 drawn to a system for making a composition.  Applicant traversed on the grounds that on the ground that the claims are all directed to the invention identified by the Examiner as Group I. Indeed, each of Groups II-VI ultimately depend on claim 1, and are therefore directed to the same invention as Group I. Applicant argues that proper restriction requirement of groups of inventions requires that independent inventions have “no disclosed relationship between the inventions, that is, they are 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).




For these reasons, the restriction requirement is maintained and hereby expressly made final. Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).

Status of Claims
	Claims 1-20 are pending in the application. Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-5 and 15-20 have been examined to the extent they read on the elected subject matter of record.
Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d),  or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 10/29/2020 is a division of 16937480, filed 07/23/2020 which is a continuation of PCT/US2019/049201 , filed 08/30/2019.


Information Disclosure Statement


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 and 15-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
   The claims are confusing. It is not clear if the claims are directed to a machine for making a composition comprising metal nanoparticles and organic acids or if the claims are directed to both machine and a composition comprising metal nanoparticles and organic acids. In claim 1 only the preamble recites the composition. The recitation of making the composition is interpreted as an intended use of the machine. However, in claims 15-20 it appears that applicant is also claiming the composition. If the body of a 
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-5 and 15-20 are rejected under 35 USC 103 as being obvious over Haag (US PG Publication 2017/0081199 A1) in view of Cheng et al. (Journal of Alloys and Compounds 658 (2016)684-688, cited by Applicant in the IDS filed 8/19/21).  


Applicant’s Invention

Applicant claims a system for making a composition comprising one or more metal nanoparticles and one or more organic acids, wherein the system comprises: one or more activation chambers; and an energy source.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

     Haag teaches a system for synthesizing nanoparticles comprising a precursor solution vessel configured to contain a precursor solution including a volatile solvent 
and a nanoparticle precursor and to receive a carrier gas; an aerosolizing device to aerosolize the precursor solution (activation chamber of the instant claims); a tube furnace configured to transport and heat a reactant stream comprising the aerosolized precursor solution and the carrier gas to produce nanoparticles; a collection vessel (storage container of the instant claims) containing a collection liquid for collecting the nanoparticles (claim 24 of Haag). The aerosolizing device is one of a sonicator, a mister, and a fogger (energy source of the instant claims, claim 28 of Haag).  Haag teaches that in some embodiments, aerosolizing the precursor solution, including by any method may be performed at a frequency ranging from a lower limit of about 1 kHz, 10 kHz, 100 kHz, 1 MHz, 10 MHz, or 100 MHz to an upper limit of about 1000 MHz, 100 MHz, 10 MHz, 1 MHz, or 100 kHz, and wherein the frequency may range from any lower limit to any upper limit and encompasses any subset there between (e.g., 3 kHz to 150 kHz)(see [0031] of Haag).  Haag teaches that Nanoparticle precursors may, in some embodiments, be organometallic compounds.  Nanoparticle precursors may comprises transition elements (e.g., titanium, chromium, iron, cobalt, nickel, copper, zinc, molybdenum, palladium, silver… ([0027]).  Haag also teaches that the nanoparticle has a diameter between about 3 nm and about 1000 nm ([0051]) and may be present in the precursor solutions in an amount ranging from a lower limit of 
about 20%, 30%, 40%, or 50% by volume of the precursor solution to an upper 
limit of about 90%, 70%, 50%, or 40% by volume of the precursor solution, and 
wherein the amount may range from any lower limit to any upper limit and encompasses any subset there between ([0029]).



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of Haag is that Haag does not expressly teach the use of one or more organic acids comprising tannic acid present in an amount of about 5 mM to about 30 mM, and citric acid present in an amount of about 3.6% w/v, or tri-sodium citrate present in an amount of about 30 mM to about 300 mM.  However, Cheng et al. (Journal of Alloys and Compounds 658 (2016)684-688, see attached NPL document) teach a preparation of silver nanoparticles by using the citrate and tannic acid combined reduction of silver nitrate at 60 degrees Celsius(abstract). Cheng et al. teach that the minimum average particle size, 10 nm, could be obtained with the 6 micromolar of tannic acid under the reaction condition of 60
degrees Celsius (abstract). Specifically, Cheng et al. teach the concentration of Tannic
acid solution was 6.0 micromolar, 8 micromolar and 24 micromolar, respectively (see page 685, section 2.2 of Cheng et al.). 


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


  The teachings of Haag and Cheng et al. are directed to the preparation of nanoparticles.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Haag and Cheng et al. to arrive at a system for making a composition comprising one or more metal nanoparticles and one or more organic acids, wherein the system comprises: one or more activation chambers; and an energy source at the time the instant invention was filed, with a reasonable expectation of success.  Cheng et al. teach that their developed method can be easily extended to the fabrication of Ag NPs for the feasible application in molecular sensing (see page 688, section 4). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having the ability to fabricate Ag NPs for the feasible application in molecular sensing.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form the claimed system.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	

Group Art Unit 1617


/ALI SOROUSH/Primary Examiner, Art Unit 1617